DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) and Species 1A (continuously changing non-uniform density) and Species 2A (structural elements oriented perpendicular and parallel to the longitudinal axis) in the reply filed on September 25, 2020 is acknowledged.  As the search for Species 1B is now not considered burdensome, the requirement for an election of species between species 1A and 1B is withdrawn.  Accordingly, claims 7 and 17 are examined.
Claims 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 25, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 22 recites “the non-uniform density of the lattice structure is constant in a radial direction, along a thickness of the cage.”  Applicant cites Fig. 8 as support for the newly added limitation.  However, Fig. 8 does not show a constant density in the radial direction.  The cage shown in Fig. 8 is a curved, three-dimensional object.  If the flow paths through the curved lattice structure are shown as squares when viewed straight on, then the density would not be constant.  This is a new matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10-12, 15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US Patent Number 6,394,134).
Re claim 1, Kwon discloses a fluid valve comprising: a valve body having a fluid inlet and a fluid outlet; a fluid passageway connecting the fluid inlet and the fluid outlet; a trim assembly located within the fluid passageway (see Fig. 1, which shows the common valve structure with various different trim embodiments shown in subsequent figures), the trim assembly comprising a valve seat (9) and a cage (including ref. nos. 21, 23, 24, 26 in the embodiment of Figs. 2 and 3); and a control member (7) arranged to cooperate with the valve seat to control fluid flow through the fluid passageway, wherein the cage comprises a first cage ring (21), a second cage ring (26), and a lattice structure (including ref. nos. 23 and 24) disposed between the first cage ring and the second cage ring, wherein the lattice structure defines a plurality of interconnected flow paths between an internal surface of the lattice structure and an external surface of the lattice structure, and wherein the lattice structure has a non-uniform density (see Figs. 2 and 3) that increases or decreases in an axial direction, along a longitudinal axis of the cage (see Fig. 2, which shows three different thicknesses of ref. no. 23 along the axial direction; so the density both increases and decreases at various sections along the longitudinal axial direction). 

Re claim 3, Kwon discloses the fluid valve of claim 1, wherein the lattice structure includes a plurality of structural elements (23, 24) that form a pattern of openings (27, 28). 
Re claim 4, Kwon discloses the fluid valve of claim 1, wherein the non-uniform density of the lattice structure changes in an axial direction, along a longitudinal axis of the cage (see Fig. 2, which shows three different thicknesses of ref. no. 23 along the axial direction).
Re claim 5, Kwon discloses the fluid valve of claim 1, wherein the non-uniform density of the lattice structure changes in a radial direction, along a thickness of the cage wall (see Fig. 2, which shows changes in the non-uniform density along various radial lines (for example, the various thicker regions leading to grooves 27 as opposed portions with opening 28)). 
Re claim 7, Kwon discloses the fluid valve of claim 1, wherein the non-uniform density of the lattice structure changes in discrete sections, such that a first section of the cage has a first lattice density, a second section of the cage has a second lattice density different from the first lattice density, and a third section of the cage has a third lattice density different from the second lattice density (see Fig. 2, which shows three different thicknesses of ref. no. 23 along the axial direction).
Re claim 8, Kwon discloses the fluid valve of claim 1, wherein the lattice structure has a lattice density gradient that changes across a thickness of the lattice structure or across a height of the lattice structure (see Fig. 2, which shows three different thicknesses of ref. no. 23 along the axial direction).

Re claim 12, Kwon discloses the cage of claim 11, wherein the structural elements are oriented perpendicular to and parallel to a longitudinal axis of the cage (see Fig. 2 or 3). 
Re claim 18, Kwon discloses the cage of claim 10, wherein the lattice structure has a lattice density gradient that changes across a thickness of the lattice structure (see Fig. 2, which shows three different thicknesses of ref. no. 23 along the axial direction).
Re claim 19, Kwon discloses the cage of claim 10, wherein the lattice structure has a lattice density gradient that changes across a height of the lattice structure (see Fig. 2, which shows many changes in density, all of which could be considered “a height” of the lattice structure).
Re claim 21, Kwon discloses the fluid valve of claim 1, wherein the lattice structure is a monolithic structure.  Applicant does not use the term “monolithic” in the specification, but cites paragraph [0033] for support, which discloses that the plurality of elements may be separate or joined together.  Kwon discloses the elements are joined together, which is a normal, reasonable interpretation of “monolithic”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Alikhani (US Patent Number 8,662,110).
Kwon discloses the fluid valve of claim 1 (see the anticipation rejection above), further comprising a bonnet (6) coupled to the valve body. However, the bonnet extends to the cage, so there the trim assembly does not further include a cage retainer disposed between the bonnet and the cage.  In general, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the bonnet out of two parts (the upper part serving as the bonnet and the lower part engaging the cage serving as the cage retainer) so that if one part wears, it can be replaced without replacing the entire larger single component.  Alikhani discloses such an arrangement in a similar valve with a cage (16), control member (28, 132), seat (24), bonnet (unnumbered but shown in Fig. 2), and cage retainer (18).




Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not fully persuasive.

Applicant argues that the amendment to the independent claims overcomes the Kwon reference.  The examiner disagrees.  Since Kwon’s lattice structure changes density along the longitudinal axial direction, the amended claim is still met.  The discussion in the interview was regarding the density to continuously either increase or decrease in the longitudinal axial direction.  In Baumann, the non-uniform density continuously decreases in the radial flow direction (since the flow path continuously gets larger with no discontinuities that are present in Kwon and applicant’s figures, such as Fig. 7).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753